Berdon, J.,
dissenting. The issue raised by the majority on its own is quite simple. Does the Supreme Court have jurisdiction to hear an appeal from the trial court’s declaration of a mistrial after the jury returned a verdict that the trial court refused to accept? I dissent, not because I would necessarily end up with a different bottom line on the merits, but because the issue of jurisdiction could be important in other cases in which the trial court refuses to accept a verdict and then declares a mistrial. I believe that we do have jurisdiction and should reach the merits of the case as briefed by the parties.1
In this medical malpractice case, the jury rendered a verdict in favor of the plaintiff, Arthur L. Robbins, against two defendants, John C. Van Gilder and the Yale University School of Medicine, in the amount of $1,550,000.2 The verdict was acknowledged by the *256jurors in open court. The trial court, over the objection of the plaintiff, refused to accept the verdict because it was of the opinion that the verdict conflicted with the jurors’ answers to certain interrogatories. The jury was reinstructed, furnished with additional verdict and interrogatory forms, and directed to continue deliberations. After the jury requested further instructions on the statute of limitations and fraud, the trial court found that the jury was “hopelessly confused” and declared a mistrial, over the plaintiff’s objections. The plaintiff’s principal claim on appeal is that the trial court should have accepted the verdict and that the case should be remanded to the trial court with direction to accept the verdict.
This case differs substantially from Gold v. Newman, 211 Conn. 631, 560 A.2d 960 (1989), upon which the majority relies. In Gold, there was no jury verdict. The trial court merely declared a mistrial after it became aware of the jury’s exposure to improper evidence. In the present case, the jury rendered a verdict. As a result, if this court concluded that the trial court should have accepted the verdict, it could reinstate the verdict and remand the case with instructions to accept and record the verdict. See State v. Avcollie, 178 Conn. 450, 471, 423 A.2d 118 (1979), cert. denied, 444 U.S. 1015, 100 S. Ct. 667, 62 L. Ed. 2d 645 (1980) (this court ordered that the jury verdict be reinstated and remanded the case to the trial court with direction to render judgment). In Gold, unlike the present case, a new trial would have been required because there was no verdict and therefore nothing to reinstate.
I concede that this case does not fall within the precise bounds of the exception to the final judgment rule set forth in State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983) (“[a]n otherwise interlocutory order is appealable in two circumstances: (1) where the order or action terminates a separate and distinct proceed*257ing, or (2) where the order or action so concludes the rights of the parties that further proceedings cannot affect them”). I believe, however, that Curdo should be modified to allow an appeal in those situations in which there is a verdict upon which a judgment may be predicated.
Indeed, I discern no practical difference between our jurisdiction to hear an appeal when the court sets aside a verdict; General Statutes § 52-228b; e.g., Fazio v. Brown, 209 Conn. 450, 551 A.2d 1227 (1988); Palomba v. Gray, 208 Conn. 21, 543 A.2d 1331 (1988); and when a trial court refuses to accept a verdict rendered by a jury and declares a mistrial.3 We should view our subject matter jurisdiction through the lens of the twenty-first century. To take such a narrow view of our subject matter jurisdiction, as the majority does, no.t only defies logic but burdens the parties with the enormous expense of relitigating an issue when relitigation may not be necessary.
Accordingly, I dissent.

 I agree with the majority that subject matter jurisdiction can be raised at any time, by the parties or the court. “The issue of subject matter jurisdiction can be raised at any time including on appeal. Once brought to the attention of the court, regardless of the form of the motion, it must be acted upon. Cahill v. Board of Education, 198 Conn. 229, 238, 502 A.2d 410 (1985). Concerned Citizens of Sterling v. Sterling, 204 Conn. 551, 556-57, 529 A.2d 666 (1987).” (Internal quotation marks omitted.) Gagnon v. Planning Commission, 222 Conn. 294, 297, 608 A.2d 1181 (1992).


 The jury found the issues in favor of the third defendant, Yale-New Haven Hospital.


 Footnote 17 of the majority opinion states that I suggest that the trial court should “have accepted the verdict and then set it aside so as to create a viable appeal.” Apparently, the majority reads a different dissent because my dissent does not include such a statement nor does it suggest such a charade.